Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a processing program at the most broad sense may be a transitory signal which is not patent eligible. Examiner recommends introducing a storage medium that stares the program where the medium is explicitly nontransitory. 

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to Step 1, the claims fall under the statutory category of a method for including at least one step or a processing device or program.
With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of performing analyses. The performance limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “processing device”. That is, other than reciting “processing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processing device” language, the claim encompasses a user performing, in the mind, several analyses. The mere nominal recitation of an “processing device” does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of an “processing device” that performs the analysis steps. The limitations are recited at a high level of generality and merely automates the analysis steps, therefore acting as a generic computer to perform the abstract idea. The “processing device” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Examiner recommends adding a controlling step to overcome the rejection. 

Allowable Subject Matter

Claim 1-8 have allowable subject matter. The remaining non-art rejections must be overcome prior to a notice of allowance. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 7, and 8 all of the prior art of record fails to teach or suggest the limitation of claim 1, a processing device that is mounted in a vehicle and is able to perform communication with a center server during a normal time, the processing device comprising a controller configured to execute searching for one or a plurality of other vehicles with which a host vehicle is able to perform communication, in emergency where a situation of emergency occurs and communication with the center server is disrupted, inquiring the other vehicles searched by the search about whether or not to enable intervention control related to the situation, and deciding a center vehicle giving an instruction related to the intervention control from among the other vehicles replying to enable the intervention control and the host vehicle. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US 7515560 B2 discloses a software-based application dynamically updates user lists and enables communication between various network communication devices within a wireless network. The software-based application automatically builds and maintains a list of available users associated with the network communication devices in real-time, without reliance on a centralized server for authentication. Various types of communication, between network communication devices of the wireless network including text-based messaging, audio and video communication and file transfer are performed.
All dependent claims are allowable for at least the reasons of claim 1, 7, and/or 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 7515560 B2 discloses a software-based application dynamically updates user lists and enables communication between various network communication devices within a wireless network. The software-based application automatically builds and maintains a list of available users associated with the network communication devices in real-time, without reliance on a centralized server for authentication. Various types of communication, between network communication devices of the wireless network including text-based messaging, audio and video communication and file transfer are performed.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665